Hanna, J.
Suit on notes. Trial and judgment for plaintiff, over a motion for a new trial, assigning for cause, that “ the finding was contrary to the law and the evidence.” It is assigned for error that the Court overruled the motion for a new trial, and erred in taking jurisdiction of the case.
It appears by the record that the suit was instituted before the November term, 1859, and at said term was continued until the next term, which we judicially know should have been held in May, 1860. Ho entry appears of that date; nor is it shown whether the Court met or not. In argument it is said it did not.
The record then shows that in July, 1860, the Court met pursuant to notice published in newspapers, and, the parties herein appearing, among other business,, proceeded to try *178said case. No objection or motion questioning tbe jurisdiction was made below, but the question is, for tbe first time, mooted bere. It is said that tbe failure of tbe May term operated as a discontinuance of the cases on tbe docket; and tbe nieeting in July was unauthorized. ¥e are not informed by tbe record, nor in any other legitimate mode, but that tbe M.ay term was beld. If any presumption would arise on tbe subject, it would perhaps be, that tbe officers did their duty, either in bolding tbe Court, or at least in opening and adjourning tbe term. Sec. 17, p. 7, 2 R. S. But if such presumption did • not arise, and a Court was not beld, tbe case would not be discontinued. Id. secs. 16, 18,19.
W. V. Burns, for appellants.
Benjamin Harrison and W. P. Fishback, for appellees.
As to tbe question attempted to be raised of tbe legality of tbe sitting of tbe Court in July, and tbe right then to entertain; bear and determine said cases, we are of opinion tbe statute of 1858 authorized tbe bolding of special terms of said Court; and in tbe absence of any thing in tbe record showing tbe contrary, we would presume tbe term of tbe Court was regularly convened.
This affirms the judgment without considering tbe effect of tbe saving clause of tbe act of March 11, 1861, repealing said statute; p. 44, sec. 2.
Per Curiam.
Tbe judgment is affirmed, with 8 per cent, damages and costs.